                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF INDIANA
                            SOUTH BEND DIVISION

LESEA, INC., et al.,                      )
                                          )
            Plaintiffs,                   )
      v.                                  )
                                          )         Case No. 3:18-cv-914-PPS-MGG
LESEA BROADCASTING                        )
CORPORATION, LESTER SUMRALL,              )
DR. JOHN W. SWAILS III, and               )
EDWARD WASSMER,                           )
                                          )
            Defendants.                   )
__________________________________________)
                                          )
LESEA BROADCASTING                        )
CORPORATION, et al.                       )
                                          )
            Counterclaim Plaintiffs and   )
            Third-Party Plaintiffs,       )
                                          )
      v.                                  )
                                          )
LESEA, INC., et al.,                      )
                                          )
            Counterclaim Defendants and   )
            Third-Party Defendants.       )

                                OPINION AND ORDER

       This is a lawsuit between warring cousins who are fighting over control of a

corporation started by their grandfather. The plaintiffs are LeSEA, Inc., Family

Broadcasting Corporation, and LeSEA Global Feed The Hungry, Inc., three Indiana non-

profit corporations (collectively “LeSEA”) who have as their president Drew Sumrall,

one of the cousins involved in this brawl. Those entities are suing four defendants,

including Lester Sumrall, who is the other cousin in this dispute. The gist of the case
involves allegations of a wide ranging attempt to steal trademarks and other intellectual

property as well as a host of alleged state law violations sounding mostly in conversion

and other intentional torts. Defendants have also filed a counterclaim and third-party

complaint, neither of which are at issue at this time. [DE 43.]

        For purposes of this motion, there are three principal defendants—LeSEA

Broadcasting Corporation, Lester Sumrall, and Dr. John W. Swails, III, and they have

each moved to dismiss certain counts of and to strike other portions of the complaint.

[DE 28.] To avoid confusion between these similarly named entities, and because it

seems that Lester Sumrall’s actions (including directing the activities of LeSEA

Broadcasting Corporation) form most of the actions that LeSEA complains of, I will

refer to the three defendants collectively as Lester Sumrall or at times defendants.

        The thrust of defendants’ motion is that LeSEA has failed to adequately plead

certain state law claims—defendants do not challenge the federal trademark claims

under the Lanham Act. Furthermore, they argue that certain allegations contained

within the Amended Complaint are inflammatory and legally irrelevant and should be

stricken. But for the reasons discussed below, LeSEA has sufficiently pleaded most of its

claims using relevant and permissible facts. But the Amended Complaint is not without

deficiencies and accordingly, defendants’ motions will be granted in part and denied in

part.

                                       Background

        This is a motion to dismiss, and so I will draw the necessary factual background

                                            -2-
from LeSEA’s Amended Complaint and take all well-pleaded factual allegations therein

as true. LeSEA is a Christian non-profit organization based in South Bend, Indiana and

with wide-ranging operations. LeSEA was founded by Dr. Lester Frank Sumrall

(grandfather of defendant Lester Sumrall) in 1957 and has grown to operate churches,

bookstores, a Bible college, a large food and disaster relief operation, as well as a series

of television and radio broadcast networks focused on religious programming. [DE 6 at

¶¶ 15-17.] As part of these operations, LeSEA has two registered trademarks LeSEA

Global Feed the Hungry, LeSEA Global, as well as common law trademark rights with

regard to LeSEA and LeSEA Broadcasting. [Id. at ¶¶ 18-22.]

       The current President and CEO of the LeSEA organization is Drew Sumrall, who,

like defendant Lester Sumrall, is the grandson of the organization’s founder Dr. Lester

Frank Sumrall. Drew Sumrall assumed this role after his father, Peter Sumrall, passed

away in December 2015. It is around the same time that the conduct giving rise to this

lawsuit began. Shortly after Peter Sumrall’s death, his nephew Lester Sumrall began

what LeSEA characterizes as his “long pattern of abusive, harassing, and unlawful

conduct” against LeSEA and its interests “based on his false claim to be the rightful

spiritual and legal heir to LeSEA.” [Id. at ¶ 24.]

       LeSEA alleges that days after Peter Sumrall’s passing, Lester Sumrall insisted on

calling a meeting of the board of LeSEA Broadcasting for the purpose of naming him

president of the organization and threatening legal action if it did not accede to his

“bizarre demands.” Months later, having failed to persuade the board, Lester Sumrall

                                             -3-
met with LeSEA’s principal lender in New Orleans, Louisiana and attempted to have

the lender exert pressure on LeSEA to install him in a position of power within the

LeSEA organization. And when that didn’t work, Lester Sumrall began a letter writing

campaign demanding Drew Sumrall’s resignation and began spreading false allegations

concerning LeSEA and its finances to LeSEA’s lenders and business associates. [Id. at ¶¶

27-30.]

          Lester didn’t stop there. He filed false liens, initiated and intervened in bad faith

in state court litigation, in the name of the estate of his great uncle (the Rev. James H.

Murphy) against LeSEA, Drew Sumrall, Peter Sumrall and others. [Id. at ¶¶ 31-34.] He

likewise issued and paid for the distribution of press releases designed to spread false

information concerning LeSEA and its management. [Id. at ¶¶ 35-38.]

          When those efforts were not successful in obtaining control over the LeSEA

organization, Lester Sumrall changed tactics and tried sowing confusion amongst the

public by infringing on LeSEA’s name and trademarks. Lester Sumrall allegedly

changed the name of a corporation he controlled from “Lester Sumrall International,

Inc” to “LeSEA Broadcasting Corporation,” obviously a name similar to LeSEA and one

of its lines of business. [DE 6 at ¶ 44.] He further filed five certificates of assumed

business names with the Indiana secretary of state which likewise use the name LeSEA

in some fashion. [Id. at ¶ 45.]

          Lester’s efforts at obfuscation didn’t stop there according to the Amended

Complaint. Beyond simply registering and assuming these names, LeSEA alleges that

                                                -4-
defendants took active steps to confuse the public and improperly cast themselves as

affiliated with LeSEA. For example, they apparently began using the LeSEA

name/trademark to identify themselves on Guidestar.org, “a well-known and heavily

utilized website that gathers, organizes, and distributes information about nonprofits to

enable users to make better decisions in relation to charitable giving.” [Id. at ¶ 47.]

Defendants likewise used the LeSEA name/marks on their website

(www.lestersumrall.com) and on Facebook to solicit donations, sell videos, and sell

Lester Sumrall’s services as a speaker. [Id. at ¶¶ 48-49.] Additionally, and according to

LeSEA for no other reason than to intercept donations meant for it, defendants changed

the mailing address of one of their entities to P.O. Box 2, South Bend Indiana 46624,

which is one digit off from the mailing address (P.O. Box 12, South Bend, Indiana 46624)

that LeSEA had been using for more than 50 years. [Id. at 46.]

       Based on this conduct, LeSEA filed a twelve-count Amended Complaint.

Defendants have moved to dismiss seven of those counts which are premised on

Indiana state law. Specifically, they seek to dismiss Count V – Tortious Interference

with Contractual and Business Relationships; Count VII – Deception; Count VIII –

Conversion; Count IX – Forgery; Count X - Counterfeiting; Count XI - Theft; and Count

XII – Criminal Mischief. LeSEA also initially sought a preliminary injunction based on

the Lanham Act trademark claims, but the parties reached an agreement and I entered

their stipulation which resolved that issue prior to any decision on the merits. [See DE

27.]

                                             -5-
                                         Discussion

       I. The Motion to Dismiss Counts V, VII, VIII, IX, X, XI, and XII

       This is a motion to dismiss for failure to state a claim and so the familiar

standards of Rule 12(b)(6) of the Federal Rules of Civil Procedure and attendant case

law are in play. To withstand defendants’ motion, LeSEA’s Amended Complaint must

contain “allegations plausibly suggesting (not merely consistent with)” an

“entitle[ment] to relief.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 557 (2007) (citation

omitted). All this requires is “enough facts to state a claim to relief that is plausible on

its face.” Id. at 570. But “[a] court may not dismiss a case on the pleadings unless it

appears ‘beyond a reasonable doubt that the plaintiff can prove no set of facts in

support of his claim which would entitle him to relief.’” Tagami v. City of Chicago, 875

F.3d 375, 380 (7th Cir. 2017) (quoting Manning v. Miller, 355 F.3d 1028, 1031 (7th Cir.

2004)). Thus, if LeSEA’s Amended Complaint only gives rise to claims at “the

speculative level,” dismissal is warranted. Twombly, 550 U.S. 555. In making this

determination and evaluating the parties’ arguments and pleadings, I take all well-

pleaded factual allegations as true and draw all reasonable inferences in favor of the

plaintiffs. Marquez v. Weinstein, Pinson & Riley, P.S., 836 F.3d 808, 810 (7th Cir. 2016).

       A. Count V – The Tortious Interference Claim

       LeSEA has alleged that through Lester Sumrall’s course of conduct, defendants

have engaged in a tortious interference with LeSEA’s business and contractual

relationships. In seeking to dismiss this count, defendants make a direct and

                                              -6-
straightforward argument as to why LeSEA’s claim for tortious interference must be

dismissed. In their eyes, the Amended Complaint fails to sufficiently outline what

tortious behavior of Lester Sumrall’s and his co-defendants was in fact “unjustified.”

They say LeSEA had made no more than a “mere assertion” of tortious conduct and

without more, the claim is insufficiently pled. [DE 29 at 9-10.] I’m not sure what to make

of this argument. LeSEA’s Amended Complaint is replete with factual allegations

concerning allegedly tortious conduct by Lester Sumrall and entities acting on his

behalf. As recounted above, Lester Sumrall attempted to mislead LeSEA’s lenders,

spread false allegations regarding the organization and its president, illicitly intercept

donations, and misappropriate LeSEA’s trademarked name.

       Presumably recognizing that their initial argument couldn’t carry the day,

defendants tacked on new arguments in their reply brief. They now argue that LeSEA

failed to allege any sufficient contractual or business relationship. Defendants argue

that in responding to the motion to dismiss, LeSEA raised “for the first time” the

argument that misappropriation of the LeSEA name or likeness constitutes tortious

interference. [DE 37 at 3-4.] But that’s the pot calling the kettle black. It was defendants

who raised arguments improperly “for the first time” in their reply. Arguments raised

for the first time in a reply are fundamentally unfair because the other side has no

opportunity to respond, and they are properly disregarded by a court as waived. United

States v. Kennedy, 726 F.3d 968, 974, n.3 (7th Cir. 2013); Wright & Miller, Fed. Prac. &

Proc. § 3974.3 (4th ed.) (“issues omitted from the party's principal brief are ordinarily

                                             -7-
deemed forfeited”). But I can set waiver aside. It is neither here nor there because the

arguments are, in any event, without merit. LeSEA alleges that it has relationships with

donors and clients that Lester Sumrall has tortiously interfered with by confusing the

public with a deceptively similar trademark, attempting to usurp donations, and

spreading apparent falsehoods about LeSEA and its management. Furthermore,

LeSEA’s allegations concerning Lester Sumrall’s interactions with its lender in New

Orleans alone satisfy all five elements of a tortious interference claim. See Murat Temple

Ass'n, Inc. v. Live Nation Worldwide, Inc., 953 N.E.2d 1125, 1132 (Ind. Ct. App. 2011)

(listing elements of a tortious interference with contract claim under Indiana law).

While it is true that LeSEA does not specificy a particular contract at issue, it is

reasonable to infer that LeSEA’s relationship with its principle lender is a contractual

one and Lester Sumrall was well-aware of it, since he allegedly met with the lender

specifically to induce it to take action against LeSEA. That is enough factual material for

this claim to make it past the initial pleading stage.

       B . The Counts for Civil Recovery Due to Criminal Acts Under Indiana Law

       The remaining counts that defendants challenge are various criminal statutes

that LeSEA alleges that Lester Sumrall has violated. Indiana permits civil relief for

criminal acts pursuant to the Indiana Crime Victim’s Relief Act (“CVRA”). I.C. § 34-24-

3-1. LeSEA alleges that defendants committed the crimes of deception (I.C. § 35-43-5-

3(a)(6)), conversion (I.C. § 35-43-5-3), forgery (I.C. § 35-43-5-2(d)), counterfeiting (I.C. §

35-43-5-2-(a)), theft (I.C. § 35-43-4-2), and criminal mischief (I.C. § 35-43-1-2). “A victim

                                              -8-
claiming relief under the Indiana Crime Victim’s Relief Act must prove by a

preponderance of the evidence all elements of the alleged criminal conversion,

including the requisite criminal intent.” Gordon v. Bank of New York Mellon Corp., 964 F.

Supp. 2d 937, 943 (N.D. Ind. 2013) (quoting Palmer Dodge, Inc. v. Long, 791 N.E.2d 788,

791 (Ind. Ct. App. 2003)) (brackets omitted). Of course, at the pleading stage, LeSEA

need not prove the claims, but it must allege sufficient facts so as to make it plausible

that defendants’ conduct satisfied each element of each offense.

       1. Claims of Deception, Forgery and Counterfeiting

       There is an initial question to consider which is whether three of LeSEA’s state

law claims (deception, forgery and counterfeiting) sound in fraud which would require

pleading those claims with particularity under Federal Rule of Civil Procedure 9(b).

Rule 9(b) states that “[i]n alleging fraud . . . a party must state with particularity the

circumstances constituting fraud mistake.” Defendants say LeSEA has failed to do so

and instead has engaged in impermissible group pleading by lumping Dr. Swails in

with the other defendants without specifying any fraudulent actions taken by him and

likewise made only generalized allegations of fraud which fail to satisfy the

particularity requirements mandated by Rule 9(b). See Rocha v. Rudd, 826 F.3d 905, 911

(7th Cir. 2016) (“a complaint should inform each defendant of the nature of his alleged

participation in the fraud”).

       Rule 9(b) requires a plaintiff to spell out “the who, what, when, where, and how”

of the allegedly fraudulent conduct. Borsellino v. Goldman Sachs Grp., Inc., 477 F.3d 502,

                                              -9-
507 (7th Cir. 2007). And “a plaintiff generally cannot satisfy the particularity

requirement of Rule 9(b) with a complaint that is filed on information and belief.” Pirelli

Armstrong Tire Corp. Retiree Med. Benefits Tr. v. Walgreen Co., 631 F.3d 436, 442–43 (7th

Cir. 2011). But allegations of intent and a defendants’ state of mind (which are

unsurprisingly often incapable of being factually alleged by a plaintiff prior to

discovery), may be alleged generally. Fed. R. Civ. P. 9(b).

   LeSEA’s response to this argument is perplexing; it tells me that it need not comply

with Rule 9(b) because it is not suing for common law fraud. Instead, it is seeking to

recover under the CVRA for violations of criminal statutes and so it says Rule 9(b)

doesn’t apply. Tellingly, LeSEA doesn’t cite a single case for the proposition that Rule

9(b) applies only to common law fraud claims. That is because the Seventh Circuit has

been clear that “Rule 9(b) applies to ‘averments of fraud,’ not claims of fraud, so

whether the rule applies will depend on the plaintiffs’ factual allegations.” Borsellino,

477 F.3d at 507 (quoting In re Daou Sys., Inc., 411 F.3d 1006, 1027–28 (9th Cir. 2005)). “A

claim that ‘sounds in fraud’—in other words, one that is premised upon a course of

fraudulent conduct—can implicate Rule 9(b)'s heightened pleading requirements” even

where the claim itself is not explicitly a claim for fraud. Id. (citations omitted). Thus,

LeSEA’s statement that Rule 9(b) only requires particularity when common law fraud is

alleged as a cause of action is at odds with Seventh Circuit precedent. What’s more,

courts in this district have ruled that the specific Indiana deception statute at issue in

this case is subject to the particularity requirements of Rule 9(b). ABN Amro Mortg. Grp.,

                                             -10-
Inc. v. Maximum Mortg., Inc., 429 F. Supp. 2d 1031, 1042 (N.D. Ind. 2006).

       LeSEA’s reliance on DIRECTV, Inc. v. Beecher, 296 F. Supp.2d 937 (S.D. Ind. 2003)

is likewise inapposite. In that case, the court found Rule 9(b)’s pleading requirements

inapplicable for a CVRA claim predicated on a violation of I.C. § 35-43-5-6, which states

that “a customer who utilizes any device or scheme to avoid being assessed for the full

amount of services received from a utility or a cable TV service provider commits a

Class B infraction.” I.C. § 35-43-5-6(a). Rule 9(b) did not apply because the criminal

statute in question did not require any false or deceptive statements but instead

criminalizes (and subjects to civil remedies on the CVRA) any conduct which results in

surreptitious interception of cable TV or other utility. Beecher, 296 F. Supp. 2d at 944.

Beecher is off point by a wide margin; LeSEA is not suing Lester Sumrall and his co-

defendants for stealing cable TV—it is suing them for trying to confuse prospective

churchgoers, customers and donors through fraudulent statements and trademark

misappropriation.

       Problematically, LeSEA has not otherwise responded to defendants’ argument or

explained how their complaint sufficiently spells out the “the who, what, when, where,

and how” of the fraud in particularized detail. Failure to respond to an argument made

in a motion to dismiss results in waiver. Bonte v. U.S. Bank, N.A., 624 F.3d 461, 466 (7th

Cir. 2010); Swoope v. Gary Cmty. Sch. Corp., 2012 WL 3732838, at *3 (N.D. Ind. Aug. 28,

2012). It’s not the court’s obligation to make a plaintiff’s argument for them where a

defendant raises a plausible reason for dismissal and a plaintiff responds with silence or

                                            -11-
only half an argument. “Our system of justice is adversarial, and our judges are busy

people. If they are given plausible reasons for dismissing a complaint, they are not

going to do the plaintiff’s research and try to discover whether there might be

something to say against the defendants’ reasoning.” Kirksey v. R.J. Reynolds Tobacco Co.,

168 F.3d 1039, 1041 (7th Cir. 1999); Gluck v. WNIN Tri-State Pub. Media, Inc., 879 F. Supp.

2d 999, 1002 (S.D. Ind. 2012) (“the Court has no responsibility to conduct research on

behalf of a plaintiff in order to discover whether the plaintiff could prevail”).

       As such, these claims will be dismissed, albeit without prejudice, and with leave

to amend. If LeSEA decides to replead these claims, defendants are free to reargue the

cause of action-specific arguments as to deception, forgery and counterfeiting to the

extent they are not foreclosed by my rulings below on the conversion, theft and criminal

mischief counts. For what it’s worth, it seems likely LeSEA will be able to sufficiently

alleged facts constituting fraud with particularity, at least as to some defendants. But

the lack of any specific actions by Dr. Swails is troubling and each defendant has a right

to have such facts alleged with particularity as to them.

       2. Claims for Conversion, Theft and Criminal Mischief

       What remains are the claims for conversion, theft and criminal mischief which

are also criminal statutory violations but are not rooted in fraud. Defendants say these

claims should be dismissed because these claims are duplicates of LeSEA’s trademark

claims and the business names they are using were validly registered with the Indiana

secretary of state. In support of this argument, defendants direct me to four district

                                            -12-
court opinions from the Southern District of Indiana: Dillinger v. Electronic Arts, Inc., 795

F. Supp.2d 829 (S.D. Ind. 2011); Heckler & Koch, Inc. v. German Sport Guns GmbH, 2009

WL 3200587 (S.D. Ind. Sept. 25, 2009); Heckler & Koch, Inc. v. Coharie Arms, Inc., 2010 WL

987747 (S.D. Ind. March 12, 2010); Ellington v. Gibson Piano Ventures, Inc., 2005 WL

1661729 (S.D. Ind. June 24, 2005). The problem for defendants, as they tacitly

acknowledge, is that all four of these cases predate the Indiana Supreme Court’s

decision in Yao v. State, 975 N.E.2d 1273 (Ind. 2012), which all but dictates the outcome

in this case.

       In Yao, the Indiana Supreme Court held that trademark infringement could serve

as a basis for claims of criminal counterfeiting and theft. In doing so, the court took an

extremely broad view of the statutes in question. In regard to counterfeiting, it rejected

an argument that a “written instrument” must in fact contain “written matter” and

instead held that “a written instrument could be an instrument containing written

matter or it could be an object or symbol of value, right, privilege, or

identification—whether or not such object or symbol contains any writings or

markings.” Yao, 975 N.E.2d at 1279. In so concluding the court held that an airsoft gun

was a “written instrument” within the meaning of the counterfeiting statute. Id. at 1280.

       As it relates to the charge of theft, the Yao court further rejected the defendants’

argument that trademarks were not “property” under the statute, and that even if they

were, it wasn’t conceptually possible to “exert unauthorized control” (as the theft

statute requires) over a trademark. First, the broad definition of property in the statute

                                            -13-
includes “anything of value” including “intangibles” and thus trademarks and trade

dress fit within the definition. Second, under the statute, “’exert control over property’

means to obtain, take, carry, drive, lead away, conceal, abandon, sell, convey,

encumber, or possess property, or to secure transfer or extend a right of property.” I.C.

§ 35-43-4-1(a). Specifically, the court zeroed in on the inclusion of “encumber” in the

definition, in that the very point of a trademark is that it derives value almost

exclusively by excluding others from its use, and thus using another’s trademark

“encumbers” and lessens the value of it. Yao, 975 N.E.2d at 1281-82. Finally, the court

addressed the argument that trademark claims should be resolved under civil

trademark laws and not criminal statutes and made clear its hands were tied by the

statutes as written. So too are mine, and so too, defendants’ attempt to distinguish Yao

on the basis that it concerned trade dress and not specifically a trademark is a

distinction without a difference.

       The principles of Yao were extended further in Leapers, Inc. v. Trarms, Inc., 203 F.

Supp.3d 969 (S.D. Ind. 2016). In that case, the court denied a motion to dismiss counts of

forgery, counterfeiting, theft, conversion, and criminal mischief. LeSEA brings the same

five claims in this case alleging illegal use of its trademarks. And Leapers specifically

addressed the same pre-Yao precedent from the Southern District of Indiana on which

defendants here rely, finding all of it expressly or implicitly rejected by the Indiana

Supreme Court in Yao. 203 F. Supp.3d 974-75. I find this decision sound and follow its

reasoning to find that LeSEA’s theft, conversion and criminal mischief claims cannot be

                                            -14-
dismissed.1

       While claims for deception were not addressed by the courts in Yao or Leapers,

defendants have failed to show why the reasoning of those cases would not apply with

equal force to a claim for deception which occurs where someone “disseminates to the

public an advertisement that the person knows is false, misleading, or deceptive, with

intent to promote the purchase or sale of property . . .” I.C. § 35-43-5-3. Property is

broadly defined under the applicable statute as “anything of value” including any “gain

or advantage,” “personal property” or “services.” I.C. § 25-31.5-2-253. As alleged in the

Amended Complaint, defendants’ actions fall within that category.

       Defendants’ final argument is that LeSEA has failed to state a claim because

defendants legally registered their entity names with the Indiana secretary of state. In

their eyes, because they legally registered these names, they could not have committed

the tort of conversion. But that completely misses the point. “[A] state does not pass

upon the legality of a corporate name by merely permitting incorporation under that

name.” Hulburt Oil & Grease Co. v. Hulburt Oil & Grease Co., 371 F.2d 251, 254 (7th Cir.

1966). Stated otherwise, registering a name with state secretary of state does not

immunize conduct which would otherwise amount to trademark infringement. And

using state criminal and tort law to recover for certain kinds of trademark infringement


1
 As discussed above, I am dismissing the counterfeiting and forgery claims (as well as
the deception claims) without prejudice because of LeSEA’s failure to respond in
substance to defendants’ arguments pursuant to Federal Rule of Civil Procedure 9(b).
Defendants did not move to dismiss the theft, conversion or criminal mischief claims on
the basis of Rule 9(b).
                                          -15-
was expressly allowed by the Indiana Supreme Court in Yao. Legal registration of the

name doesn’t change the equation. Furthermore, LeSEA has not sued simply because

defendants registered a similar name in a vacuum. Instead, LeSEA is claiming that

defendants registered these names only after engaging in a multi-year effort to take

control of LeSEA and additional scurrilous actions like getting a deceptively similar PO

Box to intercept donations. That’s different and as such the claim of theft, conversion,

and criminal mischief cannot be dismissed.

       3. Whether LeSEA Has Sufficiently Alleged Harm or Damages

       Defendants next argue that all of the state law claims must be dismissed because

LeSEA has insufficiently pled the element of damages from the alleged course of

conduct. In support of this argument, defendants assert that LeSEA has been

duplicitous with me by claiming harm and damages in its Amended Complaint but

stating in another filing (its memorandum in support of its motion for preliminary

injunction) that it was not aware any actual confusion occurring with regard to its

trademark. Defendants’ arguments improperly conflate “actual confusion”, a distinct

concept in trademark law, with damages or “pecuniary loss” under the CVRA. Even the

Lanham Act does not require actual confusion, and trademark law is designed to award

a plaintiff a remedy when there is a only a likelihood of confusion; a plaintiff need not

wait around to have its trademark infringed upon before taking its case to federal court

and protecting its rights. CAE, Inc. v. Clean Air Eng’g, Inc., 267 F.3d 660, 685 (7th Cir.

2001) (“Although evidence of actual confusion, if available, is entitled to substantial

                                             -16-
weight in the likelihood of confusion analysis, this evidence is not required to prove

that a likelihood of confusion exists.”) (citations omitted). In short, there is nothing

duplicitous or inconsistent in LeSEA conceding that it presently does not have evidence

of actual confusion while at the same time alleging that it has suffered harm or other

damages.

       As for the claims under the CVRA, defendants concede that all LeSEA needs to

allege is that it has suffered a “pecuniary loss.” I.C. § 34-24-3-1; Opportunity Knocks, Inc.

v. Maxwell, 618 F. Supp.2d 920, 926 (N.D. Ind. 2009). LeSEA has more than made that

showing at this stage of the litigation. Specifically, LeSEA alleges that defendants’

conduct has resulted in loss of membership and/or donations, loss of sales from

LeSEA’s commercial operations, reputational harm, and loss of good will. DE 6 at ¶¶

62-63, 69.] That is sufficient to overcome defendants’ motion at this stage of this

litigation. See Sprint Solutions, Inc. v. Aldrige, 50 F. Supp. 3d 1024, 1026 (S.D. Ind. 2014)

(awarding damages for loss of good will for claims of fraud and trademark

infringement).

       II. The Motion to Strike Paragraphs 24-42 of the Amended Complaint

       In addition to the motion to dismiss, Lester Sumrall has filed a motion to strike

portions of LeSEA’s Amended Complaint. Federal Rule of Civil Procedure 12(f) gives

me the ability to strike “from any pleading . . . any redundant, immaterial, impertinent

or scandalous matter.” Fed. R. Civ. P. 12(f). Striking factual allegations in a complaint is

a drastic remedy, generally disfavored, rarely granted, and is warranted only where

                                              -17-
“the matter bears no possible relation to the controversy or may cause the objecting

party prejudice.” Talbot v. Robert Matthews Distributing Co., 961 F.2d 654, 664 (7th Cir.

1992). “A party will be prejudiced if the allegation at issue will confuse the issues in the

case or is so lengthy and complex that it places an undue burden on the party.” Stop

Illinois Health Care Fraud, LLC v. Sayeed, 2016 WL 4479542, at *3 (N.D. Ill. Aug. 25, 2016).

Even what could be called colorful descriptive language is not stricken where it is

material and pertinent to the claims at issue. E.g. Kuhlmey v. City of Hammond, 2016 WL

5724484, at *2-3 (N.D. Ind. Sept. 30, 2016) (denying motion to strike characterization of

defendants conduct as a “shoot first, ask questions later” policy because case hinged in

fact on “whether defendants promulgated an improper pattern or practice”); Jordan v.

VanWinkle, 2005 WL 1500860, at *1-2 (N.D. Ind. Jun. 23, 2005) (denying motion to strike

description of defendant’s conduct as “sadistic” where wrongfulness of defendant’s

conduct and use of force were at issue in the lawsuit).

       The portions of the Amended Complaint that Lester Sumrall wants stricken

(paragraphs 24-42) concern allegations of a “long pattern of abusive, harassing, and

unlawful conduct against LeSEA”, including alleged arguments at board meetings,

prior legal proceedings involving Lester Sumrall and LeSEA, and press releases

allegedly made by Sumrall. [DE 29 at 7-9.] According to Lester Sumrall, this case is

primarily about LeSEA’s legal interest and ownership of certain trademarks and

nothing more. But a fair reading of the Amended Complaint makes it plain that it’s

about more than just that. As discussed throughout this opinion, there are live claims in

                                            -18-
this case relating to tortious interference contract, theft, conversion, and criminal

mischief. Those claims require an element of wrongful conduct and the allegations

contained within paragraphs 24-42 of the Amended Complaint help to tell that story

and provide the basis for alleging tortious conduct at this initial stage of the lawsuit.

       At bottom, Sumrall might not like what LeSEA’s complaint says, but he cannot

say they are irrelevant as a matter of law. Sumrall further says that if these allegations

remain in the lawsuit, he’ll have to answer them and tell his own version of the same

events, but that is precisely what is expected in civil litigation. And it seems he has done

so by filing a twelve-count counterclaim and third-party complaint. [DE 43.]

Accordingly, Sumrall’s motion to strike paragraphs 24-42 of the Amended Complaint

will be denied.

                                        Conclusion

       For the foregoing reasons, Defendants’ Motion to Dismiss is GRANTED in part

and DENIED in part; Counts VII, IX, and X (for deception, forgery and counterfeiting)

are DISMISSED, without prejudice and with express leave to amend; and Defendants’

Motion to Strike paragraphs 24-42 of the Amended Complaint is DENIED.

   SO ORDERED on May 10, 2019.

                                       /s/ Philip P. Simon
                                       PHILIP P. SIMON, JUDGE
                                       UNITED STATES DISTRICT COURT




                                            -19-
